Quinn, P. J.
Plaintiff filed his complaint in Macomb county circuit court to compel defendants to reinstate him as deputy controller of the city of Warren and for other relief. Defendants answered; plaintiff filed reply, and defendants moved for summary judgment under GCR 1963, 117.2(1) on the ground plaintiff had failed to state a claim on which relief could be granted. The trial court granted summary judgment and plaintiff appeals.
The issue presented is whether summary judgment was proper on this record, and the answer to the *474issue is dependent on whether plaintiff was protected by the civil service ordinance of defendant city of Warren.
Plaintiff took a competitive examination with defendant civil service commission for the office of assistant controller and budget director in the department of the controller of the defendant city. Plaintiff passed the examination, and on March 16, 1965, he was advised of his appointment to the position sought. At the same time, plaintiff was advised of a required six months’ probationary period and that at the conclusion of the probation, he would be covered by civil service. Plaintiff accepted the appointment and commenced work. Upon completion of six months’ work, he was notified that his probation had been extended six months. Plaintiff protested this extension and thereafter he was discharged.
Section 14, article 4 of ordinance 18 of the city of Warren provides in part as follows:
“that all new appointments involving personnel on a salary basis, which salary shall be in the amount of $4,500 per annum or more, said probationary period shall be for six months. * * * If, at the end of the probationary period the appointing authority has found the services of the appointee satisfactory he shall so notify the board and the probationer shall thereupon, forthwith come under the merit system.”
On the basis of this provision, plaintiff contended in his complaint that he had completed his probationary period, that there was no authority in the ordinance to extend his probationary period and that such extension was a nullity. He further contended he was in fact deputy controller and should be reinstated, but he did not allege that the appointing *475authority had found his services satisfactory and had so notified the hoard and himself.
The trial court found plaintiff was a probationary employee until the appointing authority notified the civil service board and plaintiff that the latter’s services during the probationary period were satisfactory, and since such notice did not appear, plaintiff was not protected by civil service and his complaint failed to state a claim on which relief could he granted.
We find the trial court’s interpretation of section 14 of the ordinance to he consistent with the language thereof. Without pleading that the required notice of satisfactory service had been given by the appointing authority, plaintiff’s complaint failed to state a claim on which relief could he granted and summary judgment was properly granted under GCR 1963, 117.2(1). There was no disputed fact involved on this point.
Affirmed, but without costs. A public question is involved.
Fitzgerald and T. G. Kavanagh, JJ., concurred. ,